Appellant sought to condemn 8.96 acres of land to be used in a road which was being constructed by the state of Texas and appellant across the county.
The cause was submitted to a jury on three special issues, involving the value of the land actually appropriated, the damages to remaining acreage, and the benefits resulting to the remaining land.
The jury found that the 8.96 acres of land appropriated were of the value of $375, that the balance of the tract was damaged by such appropriation in the sum of $1,625, and that no benefits would accrue to the land by the construction of the road.
Appellant has filed no briefs, and no fundamental error is disclosed by the record. There are no assignments of error copied into the transcript of the record.
The judgment will be affirmed